C.E. Ahearn obtained a decree of divorce against his wife in the Circuit Court for Polk County. The decree rests upon that character of service of process upon the defendant known as substituted service by publication of notice. The final decree was entered in December, 1934, and follows a decree pro confesso
entered in October preceding for failure of the defendant to appear or plead to the bill.
The defendant, Mrs. Ahearn, in February, petitioned the court to vacate the final decree and allow the defendant time in which to answer the bill because, as the petition avers, the "Clerk did not certify that he had mailed a copy thereof (the order of publication of notice) to the defendant at her place of residence and address," and that a "copy of said Order of Publication was never mailed by the Clerk" and the defendant had no knowledge of the suit.
The Chancellor granted the petition in March, 1935, and C.E. Ahearn appealed. The assignments of error are that the time for moving to vacate a final decree had elapsed when the petition was filed and that the court erred in granting the order.
The Clerk's certificate of publication of the order requiring the defendant to appear recites that "on the ____ day of __________, 192_, I mailed to each of the above named defendant__ at their respective places of residence and addresses, as shown by the bill of complaint or affidavit herein, to-wit: to the defendant ____________ a copy of said order so made in this case." *Page 528 
I do not regard the certificate of the Clerk as to sending by mail to the defendant a copy of the order as a sufficient compliance with the statute. The form used by the clerk was evidently a printed one and he did not fill out the blanks which he would not have done if no notice of the order was in fact sent to the defendant. A certificate from Judge Petteway is on file in this case in which he states that counsel for Mr. Ahearn did have notice of the petition to vacate the decree and that he would not appear in opposition to it.
It is proper to consider that certificate in view of the contention that solicitor for appellant did not have notice of the petition.
The defect in the Clerk's certificate of publication is jurisdictional. It renders the pro confesso order void, and a decree based upon a void order of that character is void, not voidable.
The order appealed from should be affirmed.
BROWN, J., concurs.